t c memo united_states tax_court mark and helen thomson petitioners v commissioner of internal revenue respondent docket no filed date conrad d carnes for petitioners jean bass and nguyen-hong k hoang for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioners' federal_income_tax ‘all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number the issues remaining for decision are are petitioners reguired to utilize a 3-year recovery_period as contended by petitioners or a 5-year recovery_period as contended by respondent in calculating depreciation_deductions for the years at issue for certain aircraft parts purchased during those years we hold that they are required to use a year recovery_period are petitioners liable for the accuracy-related_penalty under sec_6662 for each of the years at issue we hold that they are findings_of_fact some of the facts have been stipulated and are so found in addition on date respondent filed a request for admissions with the court a copy of which the court served on petitioners on date on date the court ordered petitioners to file a response to that request on or before date petitioners did not file any response to respondent’s request for admissions as a result each matter set forth in respondent's request for admissions is deemed admitted see rule c 85_tc_267 petitioners resided in adelanto california at the time they filed the petition during the years at issue petitioner mark thomson peti- tioner or mr thomson operated a business known as aviation warehouse aviation which rented aircraft parts to motion picture studios movie studios for use in film production aviation also sold photocopies of pages from books on aircraft in a library that it maintained for that purpose during the years at issue mr thomson purchased most of the aircraft parts and books used in aviation’s business activities at auctions held throughout the united_states at those auc- tions petitioner usually obtained aircraft parts and books in large quantities because he speculated that he would be able to use at least some of those parts and books in those activities mr thomson did not dispose_of any of the aircraft parts and books purchased at auctions that he found unsuitable for use in aviation’s business activities after the conclusion of film production the movie studios returned to aviation the aircraft parts that they had rented from it those parts were often returned to aviation in a damaged condition and sometimes with pieces missing after a movie studio returned a damaged aircraft part to aviation mr thomson sometimes attempted to repair the part in order to make it suitable to be rented again to a movie studio however after having been subjected to wear_and_tear from its use by movie - studios an aircraft part deteriorated over time which varied depending on the particular aircraft part and its treatment by the movie studios during rental during the years at issue petitioner stored many of the aircraft parts that he acquired outdoors on land that he owned in the desert desert property exposure to the weather also caused some of those parts to deteriorate and become useless to aviation’s business activities mr thomson did not dispose_of any of those deteriorated aircraft parts instead he retained them together with the aircraft parts that he was holding for rental on his desert property during the years at issue mr thomson did not maintain any records showing the specific aircraft parts rented by avia- tion to the movie studios when the aircraft parts were returned by those movie studios and whether or not the aircraft parts that were rented needed to be replaced or repaired after those movie studios returned them to aviation petitioners filed form_1040 u s individual_income_tax_return for each of the years and petitioners re- ported certain income and claimed certain expenses from avia- tion's business activities in schedule c of form_1040 schedule c for each of those years opinion petitioners bear the burden of proving that the determina-- tions in the notice_of_deficiency notice are erroneous see rule a 290_us_111 depreciation_deductions for aircraft parts in the notice issued to petitioners respondent disallowed the cost inter alia of the aircraft parts which mr thomson acquired during and and which petitioners claimed as cost_of_goods_sold in schedule c for each of those years respondent further determined in the notice that petitioners are entitled to depreciation_deductions for each year at issue with respect to the aircraft parts that mr thomson purchased during each such year respondent calculated the depreciation deduc-- tions for certain of the aircraft parts in question over a 5-year recovery_period and for certain other such parts over a 7-year recovery_period respondent concedes on brief that all of the aircraft parts in question are depreciable over a 5-year recovery_period although not altogether clear as we understand it peti- tioners are arguing for the first time on brief that the aircraft parts’ that mr thomson purchased during each of the years and are depreciable over a 3-year recovery_period petitioners do not dispute respondent’s determinations regarding the books that mr thomson purchased and used in aviation’s business activities spetitioners contended at trial that for each year at issue they are entitled to deduct as abandonment losses under sec_165 the total_amounts that mr thomson spent during each such - - sec_167 permits a depreciation deduction for inter alia property used in a trade_or_business pursuant to sec_168 the depreciation deduction for any tangible_property generally is to be determined by using the applicable deprecia-- tion method the applicable convention and the applicable_recovery_period the parties’ dispute here is over the applica-- ble recovery_period for the aircraft parts in question for purposes of sec_168 the applicable_recovery_period in the case of 3-year_property i sec_3 years and the applicable_recovery_period in the case of 5-year_property i sec_5 years see sec_168 sec_168 classifies property as 3-year_property if such property has a class_life of years or less and as 5-year_property if such property has a class_life of more than years but less than years as pertinent here the term class_life is defined by sec_168 to mean in general the class_life if any which would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day prior to the date of the enactment of the omnibus budget reconciliation act of year to acquire various aircraft parts on brief petitioners do not advance that argument we therefore presume that petitioners have abandoned their position at trial under sec_165 see 91_tc_524 ndollar_figure - publaw_101_508 sec a 104_stat_1388 former sec_167 former sec_167 permitted depre- ciation deductions to be determined with respect to a depreciable asset on the basis of a class_life prescribed for such asset by the secretary_of_the_treasury or_his_delegate treasury the class lives prescribed by the treasury for various depreciable assets are found in a series of revenue procedures issued by the commissioner of internal revenue see sec_1 a - b income_tax regs the revenue_procedure in effect for the years at issue is revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 1988_1_cb_785 rev_proc revproc_87_56 divides depreciable assets into two broad categories asset guideline classes asset classes dollar_figure through consisting of specific depreciable assets used in all business activities the asset category and asset classes through consisting of depreciable assets used in specific business activities the activity category see revproc_87_56 c b pincite the same item of depreciable_property may be listed in both the asset category and the activity category see eg revproc_87_56 supra pincite see also 111_tc_105 in the event that a depreciable asset is listed in revproc_87_56 in both the asset category and the activity category --- - the asset category takes priority over the activity category see norwest corp v commissioner supra pincite any depre- cciable asset which does not have a class_life is classified as year property and has a recovery_period of years see sec_168 e c revproc_87_56 supra pincite petitioners contend on brief that the useful_life of each of the aircraft parts in question is less than years and that therefore they are entitled to depreciate those parts over a year recovery_period the useful_life of a particular asset is not controlling in determining the applicable_recovery_period under sec_168 in any event on the record before us we find that petitioners have failed to establish that the useful_life of each of the aircraft parts in question is less than years we further find on that record that petitioners have failed to establish that the class_life of the aircraft parts in question i sec_4 years or less based on our examination of the entire record in this case we find that petitioners have failed to satisfy their burden of showing error in respondent’s determination as modified on brief sec_168 was enacted into the code by the economic_recovery_tax_act_of_1981 publaw_97_34 sec 95_stat_172 one of the purposes of sec_168 was to simplify the depreciation rules by eliminating the need to adjudicate matters such as useful_life a concept which is inherently uncertain and results in disagreements between taxpayers and the internal_revenue_service see 68_f3d_41 citing s rept pincite 1981_2_cb_412 affg 103_tc_247 --- - in petitioners’ favor that the aircraft parts in question are depreciable over a 5-year recovery_period accuracy-related_penalty respondent determined in the notice that petitioners are liable for the accuracy-related_penalty under sec_6662 for each of the years and because their underpayment_of_tax for each of those years was due to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and disregard includes any careless reckless or intentional disregard see sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec c the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is - the extent of the taxpayer’s efforts to assess his or her proper tax_liability see id petitioners presented no evidence and make no argument regarding the accuracy-related_penalties determined by respondent for and on the record before us we sustain respon- dent’s determinations that petitioners are liable for each of the years and for the accuracy-related_penalty with respect to their underpayment_of_tax for each of those years to reflect the foregoing and the concessions of the parties decision will be entered under rule
